DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Request for Continued Examination under 37 CFR 1.114 filed 09 August 2021 for the application filed 11 June 2019. Claims 1-4, 7, 12, 15, 20, 29, and 39-42 are pending:
Claims 5, 6, 8-11, 13, 14, 16-19, 21-28, 30-38, 43, and 44 have been canceled; and
Claims 2, 3, 12, and 41 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 August 2021 has been entered.
 
Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/683,942 filed 12 June 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Response to Arguments
	Regarding §I Claim Amendments, Applicant’s amendments filed 09 August 2021 have been fully considered.
Regarding §II Claim Rejections Under 35 USC §112, Applicant’s amendments with respect to the 35 USC 112(a) rejections of Claims 1-4, 7, 12, 15, 16, 19, 20, 24, 29, 30, 32, and 39-44 have been fully considered and are persuasive; these rejections have been withdrawn.

(Please note that upon further consideration of the breadth of the claimed limitations, independent Claim 1 and dependent Claims 4, 7, 15, 20, and 29 have been rejected under 35 USC 102(a)(1) as being anticipated by FEKETE). 
Regarding §A (pg. 5-7), Applicant argues for Claims 1-3 that the teachings of POPOVICI teach away from being combined with FEKETE, citing Polaris: POPOVICI discloses three different approaches to reducing analysis times: reducing particle diameter, reducing column length, and increasing flow rate; POPOVICI discloses drawbacks for reducing particle diameter size and pursues combining the latter two options to reduce analysis times. POPOVICI did not pursue varying particle size. Applicant argues the Examiner improperly relied on hindsight reasoning and that the discouraging statements by POPOVICI fail to motivate a person of ordinary skill to combine the references.
The Examiner respectfully disagrees.
POPOVICI does not dissuade the reader from using small particles. POPOVICI discloses that the claimed variables of column dimension (i.e., length and bore diameter) and flow rate are result-effective variable that can be optimized to achieve a desired SEC analysis speed. Applicant’s argument that POPOVICI teaching away from too small particle diameters would dissuade one of ordinary skill from combining with FEKETE is misplaced. In the optimization of variables, there are inherent advantages and disadvantages if a variable value is too low or too high. If the flow rate is too high or the column length too short, there is a loss in separation efficiency and resolution; if the flow rate is too low or the column length is too long, the SEC separation speed is too low. Similarly, if the particle size is too small, there is a build-up of pressure and heat and can limit separation efficiency; if the particle size is too high, separation resolution is affected. As shown by POPOVICI and even FEKETE, one of ordinary skill in the art would understand that these variables (column dimensions, sample flow rate) are result-effective variables that are optimizable to achieve a desired separation speed. Adjustments to any one variable will inherently result in negative effects; however, these can be balanced (i.e., optimized) to achieve a desired separation effect. The fact that POPOVICI discloses the benefits and disadvantages of small particles does not preclude or dissuade one of ordinary skill in the art from using small particles. The fact that POPOVICI decided to focus on column size and flow rate also does not suggest to one of ordinary skill in the art that particle size should not be changed.
It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding §B (pg. 7-8), Applicant argues for Claims 2 and 3 the Office action fails to teach/suggest the use of a housing comprising a wide bore column having a bore size of about 7.8 mm i.d: the Office action had relied upon §3.1 of POPOVICI to teach housing of about 7.8 mm i.d., but POPOVICI only teaches a 7.5 mm i.d. The Office alleged it would have been obvious to increase the disclosed bore size because the diameter is taught to be a result effective variable. Applicant further argues the Office action improperly relied on hindsight reasoning to reconstruct the claimed invention.
The Examiner respectfully disagrees.
The prior art teaches that bore diameter, among a number of other variables, are optimizable depending on desired column use. Because the general conditions of the column are disclosed, such specific claimed column sizes would be obvious to one of ordinary skill in the art. Absent evidence of significance or criticality to the ranges of the claimed parameters, one of ordinary skill in the art at the time of the filing of the invention would have found such limitations to be obvious given the prior art’s teachings that such parameters are optimizable result-effective variable. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05).
All other arguments have been indirectly addressed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7, 15, 20, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FEKETE et al. (Journal of Pharmaceutical and Biomedical Analysis, 78-79, 2013, pg. 141-149).
Regarding Claim 1, FEKETE discloses the use of size exclusion chromatography (SEC) for the analysis of proteins (i.e., a method of performing size exclusion chromatography; abstract). During SEC, biomolecules are separated based on their molecular size differences (i.e., step (c), separating the sample into one or more biomolecule analytes by size; §1, par. 1 on pg. 141). FEKETE further discloses Acquity UPLC BEH200 SEC columns (§2.1, par. 4, pg. 142) having a column inlet (§2.2, par. 1, pg. 142) and a column outlet (§2.2, par. 2, pg. 142) (i.e., step (a), providing a housing having at least one wall defining a chamber having an entrance and an exit). The columns are packed with 1.7 µm-sized particles (i.e., a stationary phase material… held in said chamber; said stationary phase material comprises particles having diameters with a mean size distribution of less than 2.0 microns; §3.3, par. 1, pg. 146). This disclosure of a stationary phase material inherently indicates that the stationary phase material comprises a core and surface composition. The discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel (In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368, Fed. Cir. 2004; MPEP §2112 I). FEKETE discloses separations conducted at a pressure of 274 bar (i.e., 3975 psi; i.e., step (b), loading a sample on said stationary phase material in said chamber at a column inlet pressure of greater than 500 psi; §3.4, pg. 147; compare FIG. 6A to 6B).
Regarding Claim 4, FEKETE discloses the method of performing size exclusion chromatography of Claim 1. FEKETE further discloses analysis times on the order of minutes (i.e., wherein a duration of the method is less than 60 minutes, 50 minutes, 40 minutes, 30 minutes, 20 minutes, 10 minutes, 5 minutes, 4 minutes, 3 minutes, 2 minutes, or 1 minute; FIG. 6).
Regarding Claim 7, FEKETE discloses the method of performing size exclusion chromatography of Claim 1. FEKETE further discloses 274 bar (i.e., 3975 psi; §3.4, pg. 147) operating pressure, which reads upon the claimed pressure of flowing the sample through the stationary phase material at a column inlet pressure greater than 1,000 psi.
Regarding Claim 15, FEKETE discloses the method of performing size exclusion chromatography of Claim 1. FEKETE further discloses 1.7 µm diameters (i.e., particles having diameters with a mean size distribution of about 1.7 microns; §3.3, par. 1, pg. 146).
Regarding Claim 20, FEKETE discloses the method of performing size exclusion chromatography of Claim 1. FEKETE further discloses the analysis of proteins (i.e., wherein the one or more biomolecule analytes is a nucleic acid, protein, peptide, antibody, antibody0drug conjugate (ADC), polysaccharides, virus, virus-like particle, viral vector or any combination thereof; §1, par. 1, pg. 141).
Regarding Claim 29, FEKETE discloses the method of performing size exclusion chromatography of Claim 1. FEKETE further discloses columns having 4.6 mm, 6 mm, and 4.6 mm diameters (i.e., wherein the housing comprises a wide bore column; §2.1, par. 4, pg. 142).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 3, 12, 39, and 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over FEKETE et al. (Journal of Pharmaceutical and Biomedical Analysis, 78-79, 2013, pg. 141-149) in view of POPOVICI et al. (Journal of Chromatography A, 1099, 2005, pg. 92-102).
Regarding Claims 2 and 3, FEKETE discloses the use of size exclusion chromatography (SEC) for the analysis of proteins (i.e., a method of performing size exclusion chromatography; abstract). During SEC, biomolecules are separated based on their molecular size differences (i.e., step (c), separating the sample into one or more biomolecule analytes by size; §1, par. 1 on pg. 141). FEKETE further discloses Acquity UPLC BEH200 SEC columns (i.e., providing a housing…the housing comprises a wide bore column; §2.1, par. 4, pg. 142) having a column inlet (§2.2, par. 1, pg. 142) and a column outlet (§2.2, par. 2, pg. 142) (i.e., step (a), providing a housing having at least one wall defining a chamber having an entrance and an exit). The columns are packed with 1.7 µm-sized particles (i.e., a stationary phase material… held in said chamber; said stationary phase material comprises particles having diameters with a mean size distribution of less than 2.0 microns; §3.3, par. 1, pg. 146). This disclosure of a stationary phase material inherently indicates that the stationary phase material comprises a core and surface composition. The discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel (In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368, Fed. Cir. 2004; MPEP §2112 I). FEKETE discloses separations conducted at a pressure of 274 bar (i.e., 3975 psi; i.e., step (b), loading a sample on said stationary phase material in said chamber at a column inlet pressure of greater than 500 psi; §3.4, pg. 147; compare FIG. 6A to 6B).
FEKETE fails to disclose the wide bore column has a bore size of about 7.8 mm i.d. (Claim 2) and a length of the chamber is about 50 mm and the wide bore column has a bore size of about 7.8 mm i.d. (Claim 3).
POPOVICI discloses the use of 50 mm x 7.5 mm i.d. columns (§3.1, par. 1, pg. 96) for size-exclusion chromatography (i.e., a length of the chamber is about 50 mm; §1, par. 1, pg. 92). While POPOVICI may not have explicitly disclosed a wide bore column of a bore size of exactly 7.8 mm i.d., POPOVICI nevertheless discloses a column having a bore size that would be considered by one of ordinary skill in the art at the time of the filing of the invention to be “about” the claimed 7.8 mm i.d. and therefore, renders this limitation, anticipated or obvious. Furthermore, POPOVICI discloses that column dimensions, especially different diameters from various commercially-available columns, can be optimally selected among other result-effective variables to achieve a desired In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05). Such optimization would advantageously result in a more controllable SEC separation process having a shorter separation time (§1, par. 7, pg. 93). Indeed, as even disclosed by FEKETE, the general trend in the art is toward fast SEC whereby a shorter separation time is achieved by controlling column size, flow rate, and stationary phase particle size (§1, par. 2, pg. 141-142), i.e., the optimization of these variables produces a desired SEC analysis/separation rate (§1, par. 4, pg. 142).
Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to provide a wide bore column having a bore size of about 7.8 mm i.d. (Claim 2) and a length of the chamber of about 50 mm and wide bore column having a bore size of about 7.8 mm i.d. (Claim 3) as disclosed by POPOVICI in the method of performing size exclusion chromatography disclosed by FEKETE. Furthermore, the nature of the problem to be solved, i.e., the separation of analytes by size-exclusion chromatography, would have led one of ordinary skill in the art at the time of the filing of the invention to combine the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A).
Regarding Claim 39, modified FEKETE makes obvious the method of performing size exclusion chromatography of Claim 2. FEKETE further disclose analysis times on the order of minutes (i.e., wherein a duration of the method is less than 60 minutes, 50 minutes, 40 minutes, 30 minutes, 20 minutes, 10 minutes, 5 minutes, 4 minutes, 3 minutes, 2 minutes, or 1 minute; FIG. 6).
Regarding Claim 40, modified FEKETE makes obvious the method of performing size exclusion chromatography of Claim 2. FEKETE further discloses 274 bar (i.e., 3975 psi; §3.4, pg. 147) operating pressure, flowing the sample through the stationary phase material at a column inlet pressure greater than 1,000 psi.
Regarding Claims 12 and 41, FEKETE discloses the method of performing size exclusion chromatography of Claim 1; and modified FEKETE makes obvious the method of performing size exclusion chromatography of Claim 2, respectively. FEKETE and modified FEKETE are deficient in disclosing flowing the sample through the stationary phase material at a flow rate of about 1 mL/min to about 3 mL/min.
POPOVICI discloses flow rates of 0.3 to 1.8 mL/min were applied (§3.1, par. 3, pg. 97) in a size-exclusion chromatography column (§1, par. 1, pg. 92). POPOVICI recognized that control of the speed of SEC analysis is dependent on the flow rate and identified efficiency and resolution tradeoffs (§1, par. 5, pg. 93) as is known in the art (§1, par. 8, pg. 93-94). Thus, POPOVICI identified flow rate to be a result-effective variable that can be optimized to advantageously speed up SEC separation/analysis times (§2.1, par. 2, pg. 94) and lead to enhanced efficiency/resolution (§2.1, par. 5, pg. 95). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05). Such optimization would advantageously result in a more controllable SEC separation process having a shorter separation time (§1, par. 7, pg. 93). Indeed, as even disclosed by FEKETE, the general trend in the art is toward fast SEC whereby a shorter separation time is achieved by controlling column size, flow rate, and stationary phase particle size (§1, par. 2, pg. 141-142), i.e., the optimization of these variables can produce a desired SEC analysis/separation rate (§1, par. 4, pg. 142). Thus, the 0.3 to 1.8 mL/min flow rate disclosed by POPOVICI (§3.1, par. 3, pg. 97) overlaps with the claimed range of a flow rate of about 1 mL/min to about 3 mL/min and therefore, establishes a case of prima facie obviousness (MPEP 2144.05). At the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to provide a sample flow rate of about 1 mL/min to about 3 mL/min as disclosed by POPOVICI in the method of performing size exclusion chromatography disclosed by FEKETE and modified FEKETE. Furthermore, the nature of the problem to be solved, i.e., the separation of analytes by size-exclusion chromatography, would have led one of ordinary skill in the art at the time of the filing of the invention to combine the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A).
Regarding Claim 42, modified FEKETE makes obvious the method of performing size exclusion chromatography of Claim 2. FEKETE further discloses 1.7 µm diameters (i.e., particles having diameters with a mean size distribution of about 1.7 microns; §3.3, par. 1, pg. 146).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777